Exhibit No. 10.1


 
ESCROW AGREEMENT
 


THIS ESCROW AGREEMENT, made and entered into this 28th day of May, 2007, among
Harbin SenRun Forestry Development Co., Ltd., a corporation organized under the
laws of the P.R. China (“Harbin SenRun”), Everwin Development Ltd, a corporation
organized under the laws of British Virgin Islands (“Everwin”), Jin Yuan Global
Limited, a corporation organized under the laws of the Hong Kong SAR of the P.R.
of China (“Hong Kong Jin Yuan”), the Jin Yuan Global Limited Trust, a Hong Kong
trust created pursuant to a Trust and Indemnity Agreement dated March 10, 2007
(the “Jin Yuan Global Limited Trust”) (Everwin, Hong Kong Jin Yuan and the Jin
Yuan Global Limited Trust being hereinafter referred to as the “SenRun
Shareholders”), and Harold H. Martin, an attorney licensed to practice law in
the State of North Carolina (the “Escrow Agent”).


RECITALS:


A.                      Harbin SenRun, the SenRun Shareholders, Patriot
Investment Corporation, a Nevada corporation (the “Company”), and Bradley
Shepherd, the President and majority shareholder of the Company (“Shepherd”)
have or will enter into a Share Exchange Agreement (the “Share Exchange
Agreement”), pursuant to which the Everwin will transfer all of its 100% share
capital in Hong Kong Jin Yuan, which beneficially owns100% of the share capital
of Harbin SenRun, to the Company in exchange for 3,000,000 shares of the
Company’s common stock, and Hong Kong Jin Yuan and Harbin SenRun shall become
wholly owned subsidiaries of the Company.


B.                      In addition, Harbin SenRun, the SenRun Shareholders, the
Company, Shepherd and Todd Gee, a director and shareholder of the Company
(“Gee”) (Shepherd and Gee being hereinafter referred to as the “Sellers”) have
or will enter into a Stock Purchase Agreement (the “Stock Purchase Agreement”),
pursuant to which the Everwin will purchase 44,630,000 shares of common stock
(the “Shares”) of the Company from the Sellers for $575,000 (the “Purchase
Price”).


C.                      Inasmuch as Everwin now owns 100% of the issued share
capital of Hong Kong Jin Yuan, Everwin will be a signatory to the definitive
agreements, and will act as the agent for the SenRun Shareholders with respect
to this Agreement and any required communications to or from Escrow Agent


D.                      The Purchase Price is payable by the SenRun Shareholders
to the Sellers pursuant to the Stock Purchase Agreement upon the satisfaction or
waiver of the conditions of closing which are or will be set forth in the Stock
Purchase Agreement.


E.                      The Stock Purchase Agreement will provide, among other
things, that at Closing the Escrow Agent shall wire transfer the sum of
$550,000.000 (the “Escrow Funds”) to Shepherd as representative of the Sellers,
and the SenRun Shareholders shall instruct Mark N. Schneider, counsel to the
Sellers, to release an additional amount of $25,000.000 that he now holds in
escrow as a deposit pursuant to a separate escrow agreement.

 
 
- 1 -

--------------------------------------------------------------------------------

 
 
F.                      The obligations of the parties to the Stock Purchase
Agreement to close and complete the transactions contemplated thereby are
subject to the satisfaction or waiver of the conditions of closing which are or
will be set forth in the Stock Purchase Agreement.


G.                      The Escrow Agent is willing to use his attorney trust
account at Wachovia Bank, N.A. to hold the Escrow Funds until such time as they
are either delivered to the Sellers or returned to the SenRun Shareholders, at
the sole direction of Everwin, pursuant to the terms of this Agreement and the
Stock Purchase Agreement.


NOW, THEREFORE, in consideration of the mutual covenants and promises herein
contained and other good and valuable considera­tion, it is agreed as follows:


1.  Recitals. All of the above recitals are true and correct.
 
2.  Establishment of Escrow Account. The parties hereto shall establish, and by
execution of this Agreement hereby agree to establish, an escrow with the Escrow
Agent, which escrow shall hold the Escrow Funds which shall be deposited in the
Escrow Agent’s Attorney Trust Account at Wachovia Bank, N.A., Cornelius, North
Carolina, Account No. 2000017313982, with an ABA Routing No. of 053000219.
 
3.  Escrow Period. The Escrow Agent agrees to receive and hold the Escrow Funds
in accordance with the terms of this Agreement. The “Escrow Period” shall begin
on the date hereof and shall terminate on the date of the last of the following
events to occur: (i) the Closing of the transactions contemplated by the Stock
Purchase Agreement; (ii) the failure of the Sellers to satisfy the conditions of
Closing attributable to them or the waiver of such conditions by the SenRun
Shareholders. If no Closing occurs by June 7, 2007, then the Escrow Funds shall
be returned by an instruction from Everwin. Everwin has been authorized by
Harbin SenRun and the SenRun Shareholders as the sole person to give
instructions to the Escrow Agent to return the Escrow Funds.
 
4.  Conditions to a Release of Escrow Funds. The obligation of the Escrow Agent
to release the Escrow Funds from escrow to the Sellers is subject to the
delivery by Everwin of a signed certificate advising the Escrow Agent that the
conditions to closing of the Stock Purchase Agreement have been satisfied and
instructing the Escrow Agent to disburse the Escrow Funds to Sellers in payment
for the Shares. Everwin has been authorized by Harbin SenRun and the SenRun
Shareholders as the sole person to give instructions to the Escrow Agent to
disburse the Escrow Funds to Sellers in payment for the Shares.


5.  Disbursements from the Escrow Account. Upon the disbursement of the Escrow
Funds in accordance with Section 4 above, the Escrow Agent will have no further
responsibility with respect to the Escrow Funds so disbursed and no further
responsibility under this Agreement.


6.  Rights, Duties and Responsibilities of Escrow Agent. It is understood and
agreed that the duties of the Escrow Agent are purely ministerial in nature. It
is further agreed that:
 
a.  
The Escrow Agent shall not be responsible for the performance by the parties of
their obligations under this Agreement.

 
 
- 2 -

--------------------------------------------------------------------------------

 
 
b.  
The Escrow Agent shall have the right to act in reliance upon any certificate,
document, instrument or signature believed by it in good faith to be genuine and
to assume that any person purporting to give any notice or instructions in
accordance with this Agreement or in connection with any transaction to which
this Agreement relates has been duly authorized to do so. The Escrow Agent shall
not be obligated to make any inquiry as to the authority, capacity, existence or
identity of any person purporting to give any such notice or instructions. The
Escrow Agent is authorized, in its sole discretion, to disregard any and all
notices or instructions given by any of the Company or by any other person, firm
or corporation, except only such notices or instructions as are herein provided
for and orders or process of any court.

 
c.  
In the event that the Escrow Agent shall be uncertain as to its duties or rights
hereunder or shall receive instructions with respect to the Escrow Funds which,
in its sole opinion, are in conflict with either other instructions received by
it or any provision of this Agreement, it shall be entitled to hold the Escrow
Funds, or a portion thereof, in the Escrow Account pending the resolution of
such uncertainty to the Escrow Agent’s sole satisfaction; by entry of an order,
judgment or decree by a court or courts of competent jurisdiction or otherwise;
or the Escrow Agent, at its option, may deposit the Escrow Funds in the registry
of a court of competent jurisdiction in a proceeding to which all parties in
interest are joined. Upon so depositing such funds and filing its complaint and
interpleader, the Escrow Agent shall be completely discharged and released from
further liability.

 
d.  
The Escrow Agent shall not be liable for any action taken or omitted hereunder
except in the case of its bad faith, gross negligence or willful misconduct. The
Escrow Agent shall be entitled to consult with counsel of its own choosing and
shall not be liable for any action taken, suffered or omitted by it in
reasonable reliance upon the advice of such counsel. Any reasonable expenses
incurred by Escrow Agent in connection with such consultation shall be
reimbursed by the SenRun Shareholders.

 
e.  
The Escrow Agent shall have no responsibility at any time to ascertain whether
or not any security interest exists in the Escrow Funds or any part thereof or
to file any financing state­ment under the Uniform Commercial Code with respect
to the Escrow Funds or any part thereof.

 
f.  
This Agreement sets forth exclusively all of the duties of the Escrow Agent with
respect to any and all matters related hereto and no implied duties or
obligations shall be added to this Agreement against the Escrow Agent, apart
from those explicitly set forth herein.

 
7.  No Interests Created in Fund. The Escrow Agent shall not issue any
certificate of deposit, stock certificates or any other instrument or document
representing any interest in the Escrow Funds, except that it may send a written
notice to the SenRun Shareholders acknowledging receipt or disbursement of the
deposited funds.


8.  Amendment; Resignation. This Agreement may be altered or amended only with
the written consent of Harbin SenRun, the SenRun Shareholders and the Escrow
Agent, in which event notice of any such amendment shall be provided to the
Company and the Sellers at the addresses set forth in the Stock Purchase
Agreement within one business day following the execution of such amendment. The
Escrow Agent may resign as Escrow Agent at any time upon ten (10) days’ prior
written notice to the parties.  In the case of the Escrow Agent’s resignation,
its only duty shall be to hold and dispose of the Escrow Funds in accordance
with the original provisions of this Agreement until a successor Escrow Agent
shall be appointed and written notice of the name and address of such successor
Escrow Agent shall be given to the Escrow Agent by Harbin SenRun and the SenRun
Shareholders, whereupon the Escrow Agent’s only duty shall be to pay over to the
successor Escrow Agent the Escrow Funds.


 
- 3 -

--------------------------------------------------------------------------------

 
 
9.  Fees and Expenses. The Escrow Agent shall, in addition to the
indemnification provided for in Section 10 below, be entitled to be reimbursed
by the SenRun Shareholders for any reasonable expenses for performing its
obligations in connection with this Agreement.


10.  Indemnification.  Harbin SenRun and the SenRun Shareholders, jointly and
severally, agree to indemnify the Escrow Agent and its officers, agents,
directors, partners and employees (herein, jointly and severally the
“Indemnitees”) against, and hold them harmless of and from, any and all loss,
liability, cost, damage and expense, including without limitation, reasonable
attorneys’ fees, which the Indemnitees may suffer or incur by reason of any
action, claim or proceeding brought by any party against the Indemnitees,
arising out of or relating in any way to this Agreement or any transaction
contemplated by this Agreement, or in the performance of its duties hereunder
including, but not limited to any interpleader action brought pursuant to
Section 6(c).


11.  Governing Law, Jurisdiction and Venue. This Agreement shall be governed by
and construed in accordance with the laws of the State of North Carolina and the
proper venue and jurisdiction for any action or claim with respect to this
Agreement or any document delivered pursuant hereto shall be in the Superior
Court in Mecklenburg County, North Carolina. The parties agree that service of
process in any such action or claim shall be deemed valid if made by registered
mail, return receipt requested, sent to the address set forth in Section 13
hereof.  Nothing in this Agreement is intended to or shall confer upon anyone
other than the parties hereto any legal or equitable right, remedy or claim.


12.  Assignability. This Agreement shall not be assignable without the written
consent of all of the parties hereto. All of the terms and provisions of this
Agreement shall be binding upon, shall inure to the benefit of and shall be
enforceable by the successors and permitted assigns of the parties.


13.  Notices. All notices required or permitted to be given in connec­tion with
this Agreement  shall be sent by registered or certified mail, return receipt
required, and addressed as follows:


If to Harbin SenRun:
Room 2302, 23/F, 99 Hennessy Road
 
Wanchai, Hong Kong SAR of the PRC
   
If to SenRun Shareholders:
Room 2302, 23/F, 99 Hennessy Road
 
Wanchai, Hong Kong SAR of the PRC
   
If to Everwin:
3rd Floor, Goldlion Digital Network Center
 
138 Tiyu Road East, Tianhe
 
Guangzhou, PRC
   
If to the Escrow Agent:
Harold H. Martin, Esq.
 
17115 Kenton Drive, Suite 202A
 
Cornelius, NC 29031

 
 
 
- 4 -

--------------------------------------------------------------------------------

 
 
14. Severability. If any provision of the Agreement or the application thereof
to any person or circumstance shall be determined to be invalid or
unenforceable, the remaining provisions of the Agreement or the application of
such provision to persons or circumstances other than those to which it is held
invalid or unenforceable shall not be affected thereby and shall be valid and
enforceable to the fullest extent permitted by law.


15. Execution in Several Counterparts. This Agreement may be executed in several
counterparts or by separate instruments, and all of such counterparts and
instruments shall constitute one agreement, binding on all of the parties
hereto. In addition, facsimile or electronic signatures shall have the same
legally binding effect as original signatures.


16. Entire Agreement. This Agreement constitutes the entire agreement between
the parties hereto with respect to the subject matter hereof and supersedes all
prior agreements and understandings (written or oral) of the parties in
connection herewith.

 
IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first written above.





   
HARBIN SENRUN FOREST DEVELOPMENT CO., LTD.
       
By:
/s/ Han, Degong
 
Name:
Mr. Han, Degong
 
Title:
Chairman
         
EVERWIN DEVELOPMENT LTD
       
By:
/s/ Man Ha
 
Name:
Man Ha
 
Title:
Director
         
JIN YUAN GLOBAL LIMITED
       
By:
/s/ Man Ha
 
Name:
Man Ha
 
Title:
Director
         
JIN YUAN GLOBAL LIMITED TRUST
       
By:
/s/ Han, Degong
 
Name:
Mr. Han, Degong
 
Title:
Trustee
         
ESCROW AGENT
         
HAROLD H. MARTIN, ESQ.
         
/s/ Harold H. Martin
   
(In His Individual Capacity)



 
- 5 -

--------------------------------------------------------------------------------

 